      Case 3:20-cr-03236-JAH Document 66 Filed 06/14/21 PageID.195 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT

 9                         SOUTHERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,               Case No. 20CR3236-JAH
11
                Plaintiff,
12
13        v.

14   JOSHUA DYLAN TORGISON,                  ORDER TO SHORTEN TIME

15              Defendant.
16
17
18
19
         Upon application of the United States and good cause appearing:
20
         IT IS HEREBY ORDERED that the United States’ Motion to Shorten Time
21
     to file its sentencing papers from June 7, 2021 to June 12, 2021 be
22
     granted.
23
         SO ORDERED.
24
         DATED: June 14, 2021
25
                                       ______________________________            _
26                                     HONORABLE JOHN A. HOUSTON
                                       UNITED STATES DISTRICT JUDGE
27
28
